Citation Nr: 0829861	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  01-09 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an application to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

In March 2006, a hearing on these matters was held before a 
Veterans Law Judge who has since retired.  Pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.707, the veteran was 
notified on April 1, 2008 of his right to a hearing before a 
different Veterans Law Judge.  In correspondence dated April 
25, 2008, the veteran waived his right to another hearing.  

In June 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  A February 1993 rating decision denied service connection 
for PTSD on the basis that the disorder had not been 
diagnosed.  An April 2000 rating action declined to reopen a 
claim of service connection for a psychiatric disability 
since new and material evidence had not been submitted to 
reopen the claim; the veteran did not file a timely appeal of 
the April 2000 determination following appropriate notice, 
and that decision became final.

2.  Evidence received since April 2000 raises a reasonable 
possibility of substantiating the claim of service connection 
for an acquired psychiatric disorder.

3.  An acquired psychiatric disorder first manifested years 
after the veteran's service and is not related to his 
service.

4.  The veteran does not have PTSD related to a stressor that 
occurred in service.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying an application to 
reopen a claim of service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).  

2.  Evidence received since the February 1993 rating decision 
is new and material, and the veteran's claim of service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2001 and June 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
January 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for an acquired 
psychiatric disorder, the Board concludes that the VCAA does 
not preclude the adjudication of this portion of the 
veteran's claim, because the Board is taking action favorable 
regarding this aspect of the claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Board declines to obtain a medical nexus 
opinion with respect to the claim of service connection for 
an acquired psychiatric disorder because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of an acquired psychiatric disorder, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of a psychiatric 
disorder in service and the first suggestion of pertinent 
disability many years after active duty, relating an acquired 
psychiatric disorder to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  The duties to notify and assist have 
been met.

New and Material Evidence 

A February 1993 rating action denied service connection for 
PTSD on the grounds that the evidence did not show a 
diagnosis of PTSD.  The rating decision and a letter 
informing the veteran of his right to appeal were sent to the 
veteran in March 1993.  There was no timely appeal filed.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).  

The veteran filed another claim for an acquired psychiatric 
disorder in May 1998, this time submitting evidence of 
treatment for depression.  In an April 2000 rating decision, 
the RO declined to reopen the veteran's claim for an acquired 
psychiatric disorder.  There was no timely appeal filed.  38 
U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

In May 2001, the veteran submitted an application to reopen 
his claim.  VA and private treatment records have been 
received, showing various diagnoses including schizoaffective 
disorder, bipolar disorder with psychosis, depression and 
PTSD. Evidence purporting to link the veteran's current 
psychiatric symptoms to events in service has also been 
received.  By rating decision dated July 2001, the RO 
declined to reopen the veteran's claim.  A timely appeal was 
noted from that decision.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a);  Evans v. Brown, 9 Vet. App. 273 
(1996).   In determining whether evidence is new and 
material, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for an 
acquired psychiatric disorder is new and material as 
contemplated by the pertinent law and regulations.  The 
veteran has submitted evidence of a current diagnosis, as 
well as evidence purporting to link his current symptoms to 
stressful events in service.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder.  See 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case and supplemental 
statements of the case essentially considered the veteran's 
claim on the merits.  Additionally the veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, 
service connection for a psychosis is presumed if it is 
manifest to a compensable degree within a year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Because the veteran is alleging physical abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding PTSD as a result of 
personal assault must also be considered.  The Manual 
identifies alternative sources for developing evidence of 
personal assault, such as private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals. M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in June 2006, the RO requested from the veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  The veteran responded in July 2006, and 
submitted additional evidence in support of his claim.  The 
Board has reviewed the entire evidentiary record in 
adjudicating his claim.

It is undisputed in this case that the veteran did not serve 
in combat.  The question of PTSD turns on whether his claim 
that he was assaulted while on active duty can be verified.  
Although there is considerable testimonial evidence from the 
veteran and others as to the inservice stressor, the Board 
finds it lacking in consistency and credibility.  On the 
whole, for the reasons discussed below, the evidence is not 
credible.  

Analysis 

As a preliminary matter, it should be noted that the Board 
has considered all of the evidence with regard to the 
veteran's claim.  As will be explained more thoroughly below, 
however, many of the veteran's arguments are at odds with the 
credible evidence of record.  Credibility is an adjudicative, 
not a medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the veteran's arguments 
are not only inconsistent with the credible evidence of 
record, but there is also evidence that certain official 
documents have been altered in such a manner as to appear to 
support the veteran's contentions.  

The veteran has attributed his acquired psychiatric disorder 
to a June 1949 incident during which Quartermaster 1st Class 
C.R. allegedly attacked him, threw him down a steel stairway 
and threatened to push him overboard.  According to the 
veteran, this attack resulted in his hospitalization at a 
naval hospital in Algiers, Louisiana, for psychiatric 
evaluation.  He has also indicated a belief that he developed 
herpes zoster (shingles) as a result of the claimed physical 
assault.  

On review, the Board has found no evidence of in-service 
treatment for psychiatric disability.  December 1992 and 
November 2004 inquiries to the naval hospital in Algiers, 
Louisiana, found no evidence that the veteran was ever 
treated there.  Efforts to verify the personal assault upon 
the veteran have also been unsuccessful. Deck logs show no 
evidence of a fight between the two individuals, nor is there 
evidence that either party was disciplined for fighting.  
Although service treatment records show that the veteran was 
hospitalized for two weeks in June and July 1949 for herpes 
zoster, no competent evidence has been submitted supporting 
his contentions that the disorder was the result of 
psychiatric symptoms.  

There is also little secondary evidence to support a claim of 
PTSD as the result of a personal assault.  The veteran did 
not request a transfer from the ship upon which the alleged 
attack occurred; he did not request a change in duty 
assignment; there is no evidence of mysterious ailments or 
unexplained economic or social behavior changes; nor is there 
evidence of treatment for injuries consistent with a fight.  
The veteran has argued that he received a back injury as a 
result of the assault; however, his service treatment records 
make only one mention of treatment for a back disorder, in 
June 1949, which was termed "vague history of low back pain 
of an extremely ill-defined nature."  No psychiatric 
disorders or injuries consistent with a fight were noted on 
the veteran's September 1949 discharge examination.  

Post-service evidence includes an October 30, 1950, VA 
document entitled "Authorization for Treatment," which the 
veteran contends is evidence that he was treated shortly 
after his discharge for psychiatric difficulties.  The box 
next to "Hospital Treatment" has been marked with an "X" 
in blue ink, despite the fact that a typed "XX" symbol 
already existed beside it.  In the "Remarks" section, the 
following phrase is typed in a font unlike that used in the 
remainder of the document: "Recommend hospital confinement 
to treat a nervous mental condition which is service 
connected."  The veteran has pointed to this document on 
numerous occasions as evidence that he was hospitalized for 
psychiatric treatment 13 months after his discharge.  

The record, however, contains the veteran's original 
application for hospital treatment, filed by him on October 
13, 1950.  The document shows that the veteran applied for 
hospital treatment for back problems.  He made no indication 
on his application for treatment that he had a psychiatric 
disorder.  Thus, there would have been no reason for VA 
officials to approve treatment for a "nervous mental 
condition which is service connected."  

There is also another copy of the October 30, 1950 
authorization for hospital treatment, which is filed amid 
concurrent records from that period of time.  This copy does 
not contain the words "Recommend hospital confinement to 
treat a nervous mental condition which is service 
connected."  In fact, the "remarks" section is blank. 
Furthermore, this document is stamped "Cancelled" three 
times, indicating that the veteran's authorization for 
treatment was later withdrawn.  There is also no handwritten 
"X" next to the phrase "Hospital Treatment."  

On review, the Board finds that the document submitted by the 
veteran is of no probative value, as it appears to have been 
altered with the use of a personal typewriter and blue ink 
pen.  The font used for the words "Recommend hospital 
confinement to treat a nervous mental condition which is 
service connected" is different from that found on the 
remainder of the document and appears to have been made at a 
later date, as the ink is fresh and not faded with time.  The 
Board also finds it inherently incredible that VA officials 
would authorize hospitalization for a disorder not claimed by 
the veteran on his October 13, 1950, application for hospital 
treatment.  

In fact, the record contains no credible evidence of 
treatment for psychiatric disorders until approximately 1965.  
At that time, the veteran was hospitalized at a VA medical 
facility in Downey, Illinois, and diagnosed with paranoid 
schizophrenia.  The veteran has continued to receive mental 
health treatment until the present day; however, clinical 
notes make no mention of a connection to service until May 
1998, when an opinion was submitted by Dr. W.T. diagnosing 
depression and linking the disorder to the veteran's period 
of active service.  The Board notes, however, that Dr. W.T. 
had not reviewed the claims folder and there is no rationale 
for her conclusion that the veteran's depression was related 
to his service.  Thus, the Board finds her opinion to be of 
limited probative value in this matter.  See Sklar v. Brown, 
5 Vet. App. 140 (1993).  

Clinical notes show that the veteran freely discussed issues 
of a highly personal nature during his mental health 
treatment, including questions involving sexual history.  
However, there was no mention of a personal assault in 
service until approximately October 2001.  The Board 
recognizes that victims of personal assault are often 
reluctant to discuss the assault; however, in this case, it 
is less likely that the veteran would have been reluctant to 
discuss a fight with a fellow servicemember, given the far 
more personal details the veteran willingly shared with his 
treatment providers.   

In November 2002, the veteran's treatment provider, Dr. 
L.B.E., provided a statement recounting what the veteran had 
told him about an in-service personal assault.  Dr. L.B.E.'s 
Axis I diagnosis was bipolar disease with psychosis, which 
was "a consequence of the incidence [sic] in 1949."  The 
Board finds this opinion to be of limited probative value as 
well, since there is no evidence that Dr. L.B.E. examined the 
claims folder  or had any information regarding the veteran's 
history other than that provided by the veteran.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).

Dr. L.B.E. submitted another letter in April 2003, noting 
that he had now diagnosed the veteran with PTSD.  The letter 
recounted the veteran's allegations of a personal assault and 
also noted that the veteran's statements that he had been 
"hospitalized for mental illness five times with the 
diagnosis of Post Traumatic Stress Disorder."  Based on the 
veteran's statements, Dr. L.B.E. found that the veteran's 
PTSD was service connected.  Again, the Board finds this 
opinion to be of limited probative value as it is based 
entirely upon statements of the veteran that are not 
consistent with the facts as shown in the record.  There is 
no evidence that the veteran has ever been hospitalized for 
PTSD.

The Board notes that a second copy of this letter has been 
submitted by the veteran, with alterations.  On the altered 
copy, the second paragraph reads as follows:  "Mr. [redacted] 
[sic] stated that he was hospitalized for mental illness five 
times with the diagnosis of Post Traumatic Stress Disorder, 
caused by this physical attack."  (alterations in italics)  
The alteration consists of a phrase typed in different font.  
The altered copy also corrects four spelling errors, 
including three misspellings of the veteran's last name.  

The record also contains a notarized statement from Mr. J.B., 
one of the veteran's shipmates, indicating he had visited the 
veteran in the hospital at Algiers, Louisiana, and that the 
veteran was in pain due to a physical attack.  The letter 
does not indicate that Mr. J.B. personally observed an attack 
upon the veteran.  There are third person accounts of the 
assault on the veteran by members of his family and long-term 
acquaintances.  These describe the attack that the veteran 
related to individuals over the years.  While this evidence 
is probative, its value is outweighed by the negative 
evidence of record.  

On review, the Board finds that entitlement to service 
connection for an acquired psychiatric disorder is not 
warranted.  A clear preponderance of the evidence is against 
a finding that the veteran's acquired psychiatric disorder 
was the result of an in-service personal assault.  No 
convincing evidence has been received showing evidence of a 
fight on board ship, nor has secondary evidence, such as an 
obvious change of demeanor, a request for duty change, or a 
serious of mysterious ailments, shown that the veteran may 
have been a victim of a personal assault.  It is also noted 
that there is no medical evidence of a psychosis manifesting 
to a compensable degree within one year of the veteran's 
separation; thus, the presumptive period is not for 
application.  See 38 C.F.R. §§  3.307, 3.309.  

The veteran has shown a willingness to submit evidence, 
including an official VA document, that has clearly been 
altered, such as the October 1950 authorization for hospital 
treatment treatment.  Not only do they appear altered on 
their face, but the original, unaltered documents are on file 
for comparison.  The documents submitted by the veteran 
contain changes clearly meant to support his claim.  The 
submission of altered official documents significantly 
damages the veteran's credibility; thus, any medical opinions 
or lay evidence based on his statements are of little 
probative value in this matter.  This is especially 
significant in a claim of service connection for PTSD, where 
medical professionals must rely heavily on the veteran's 
integrity in describing stressor events and their effect on 
his mental status.   

In July 2006, the veteran indicated that his psychiatric 
disorder may also be rooted in an incident during which a 
sister ship fired shells at his ship.  According to the 
veteran, he was at the helm at the time and suffered a 
nervous breakdown.  As previously noted, there is no evidence 
that the veteran had a nervous breakdown in service or that 
he exhibited any psychiatric symptoms at all.  Furthermore, 
the veteran has indicated that his military occupational 
specialty (MOS) was mailman.  This MOS is also reflected on 
his DD-214.  Given the specialized nature of the veteran's 
MOS, it is difficult to imagine that the veteran would have 
been given the responsibility of taking the helm.  Absent any 
supporting evidence or credible medical evidence linking the 
veteran's psychiatric disorder to this incident, and given 
the veteran's limited credibility in this matter, there is no 
reason to develop this purported stressor at this time.

The Board acknowledges the statements of the veteran and his 
family and friends that his acquired psychiatric disorder is 
causally related to active service.  However, they have not 
been shown to possess the requisite training or credentials 
needed to render competent opinions as to medical causation.  
As such, their lay opinions do not constitute competent 
medical evidence and lack probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2  
Vet. App. 492, 494-95 (1992).
In conclusion, a preponderance of the evidence is against a 
finding that the veteran's acquired psychiatric disorder is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder has been 
received, and to this extent, the appeal is allowed.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


